Citation Nr: 1222395	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increased compensation benefits based on recognition of dependent children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to August 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

In March 2011, prior to the promulgation of the Board's decision in the appeal, the appellant submitted a written statement indicating that she desired to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d) (West 2002).

In a statement received by the Board in March 2011, the appellant indicated that she wished to withdraw her appeal with respect to the issue at hand.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw her appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to increased compensation benefits based on recognition of dependent children is dismissed. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


